Wagner, Judge,
delivered the opinion of the court.
This action was brought by plaintiff to recover commissions for selling defendant’s real estate. The petition stated that, through the instrumentality of plaintiff and his exertions in that behalf, defendant’s house and lot were sold for a certain amount, and commissions at the usual and ordinary rate were demanded. The answer did not deny that the house and lot were sold for the sum specified in the. petition, but denied that defendant employed plaintiff to sell the same, and denied that plaintiff did make the sale. There was a trial before a jury, and verdict and judgment for plaintiff.
The court, for the plaintiff, instructed the jury that if they believed from the evideuce that the defendant employed plaintiff to sell the house and lot in question for him, and that plaintiff was a real estate agent, and that by his advertisements and exertions he procured a purchaser for the house and lot, to whom the same was sold, then plaintiff was entitled to recover from defendant the usual and ordinary commissions for effecting the sale.
Defendant asked for an instruction to the effect that if the jury believed from the evidence that the defendant sold the house and lot mentioned in the petition, and that the same was not sold through the instrumentality of the plaintiff, then the finding should be for the defendant. This instruction was refused.
There was no necessity for defendant’s instruction, and the court committed no error in refusing it. The instruction given *151for the plaintiff was sufficiently explicit and covered the whole case. It was immaterial that defendant sold the property and concluded the bargain. If, after the same was placed in plaintiff’s hands, the sale was brought about or procured by his advertisements and exertions, he was entitled to his,commissions.
Judgment affirmed.
The other judges concur.